Case:12-13815-TBM Doc#:648-2 Filed:12/10/18                                             EXHIBIT
                                                           Entered:12/10/18 15:33:53 Page1 of 2 A



                               BIOGRAPHICAL BACKGROUND

 Mark E. Haynes is a director of Ireland Stapleton Pryor & Pascoe, PC. He has extensive
 experience representing both creditors and debtors in bankruptcy litigation, including acting as
 special litigation counsel in the Coast to Coast Hardware Stores bankruptcy, one of the largest in
 the District of Colorado. Mr. Haynes has been lead counsel in fraudulent conveyance, preference,
 asset recovery, breach of contract, alter ego and other actions litigated in U.S. Bankruptcy Courts
 in the District of Colorado and the District of Delaware. Mr. Haynes has had considerable
 experience litigating against governmental entities. He also engages in an active litigation practice
 defending professionals and businesses, such as accountants, lawyers, contractors, companies and
 their directors and officers, members and shareholders of privately held businesses and aviators,
 in all aspects of commercial litigation including antitrust, contract, partnership, intellectual
 property, ERISA, securities and employment law litigation. Further, Mr. Haynes has successfully
 litigated complex product liability cases including toxic tort matters. He is a past program
 chairman for the ABA Section of Litigation's special projects group. He received a B.A. with
 honors from the University of Wyoming in 1975 and a J.D., cum laude, from the University of
 Michigan in 1982. He served as an officer in the U.S. Army from 1975 – 1979, including a tour
 as tank company commander. Prior to joining Ireland Stapleton, he was with the firm of Gorsuch,
 Kirgis, Campbell, Walker and Grover from 1982 – 1986 and joined Morrison and Foerster in 1986,
 becoming a litigation partner in 1990. Mr. Haynes was with Pryor, Carney and Johnson and Pryor,
 Johnson, Montoya, Carney and Karr between 1993 – 2005 where he served as head of the firm’s
 commercial litigation practice.

 William H. Parsons, Jr. is a director of Ireland Stapleton Pryor & Pascoe, PC. His legal practice
 primarily involves assisting clients by developing and implementing sophisticated federal and state
 tax planning strategies to accomplish complex commercial/business transactions. Mr. Parsons has
 represented numerous corporations, general and limited partnerships, limited liability companies
 and trusts. In the corporate area, he has formed many corporations involving the tax-free
 contribution of appreciated assets, has done tax planning for sales of substantially all of a
 corporation's assets, performed tax planning and documentation for complex acquisitions and tax-
 free reorganizations and both taxable and non-taxable liquidations. He also has extensive
 experience in executive compensation techniques including statutory and non-statutory options,
 restricted stock plans and stock appreciation rights plans. In addition, Mr. Parsons has also been
 very active in representing both general and limited partnerships and limited liability companies
 primarily in the real estate area. He has been involved in a substantial number of private placement
 offerings with respect to raw land, commercial, industrial, residential and natural resource
 holdings. Building on his service as an attorney/reviewer in the Office of the Chief Counsel of the
 Internal Revenue Service in Washington D.C., Mr. Parsons continues to represent clients in
 controversies with the Service. Such representation has included sophisticated income tax audits
 for businesses, tax exempt organizations and individuals. He has obtained private letter rulings
 from the Service on complex business transactions as well as favorable determination letters for
 Section 501(c)(3) organizations. He received his B.A. from the University of New Mexico in 1967
 and his J.D. from the University of New Mexico J.D. in 1970.



 2940881.1
Case:12-13815-TBM Doc#:648-2 Filed:12/10/18               Entered:12/10/18 15:33:53 Page2 of 2



 Michael M. Lane was an associate at Ireland, Stapleton, Pryor and Pascoe, P.C. and presently
 performs services of counsel. His practice focuses on complex litigation, including appeals,
 administrative law and litigation, regulatory and environmental matters. Mr. Lane graduated from
 the University of Colorado, where he earned a B.A. with distinction. In 2015, Mr. Lane graduated
 from Yale School of Management with an M.B.A and the Yale Law School with a J.D. Mr. Lane
 clerked for Judge Carols Lucero on the U.S. Court of Appeals for the Tenth Circuit for the 2015-
 2016 term. Mr. Lane has represented clients including individuals, businesses, and bankruptcy
 estates in federal and state court, in both trial and appellate proceedings.

 Jennifer L. Gilbert is an associate attorney at Ireland, Stapleton, Pryor and Pascoe, P.C. She is a
 graduate of the University of Colorado with a Bachelor of Science degree and the University of
 Denver School of Law, J.D. Ms. Gilbert was admitted to the Colorado bar in 2013. Ms. Gilbert
 has extensive appellate and trial experience in complex cases as well as in governmental regulatory
 affairs.

 James R. Silvestro is an associate attorney at Ireland, Stapleton, Pryor and Pascoe, P.C. He
 graduated from Colby College in 2008 with a Bachelor of Arts and the University of Colorado
 Law School in 2011, where he was Managing Editor of the University of Colorado Law Review.
 Mr. Silvestro clerked for the Honorable Michael Bender, then Chief Justice of the Colorado
 Supreme Court. Mr. Silvestro’s practice focuses on complex commercial litigation.

 Zachery Dougherty was a contract attorney at Ireland, Stapleton, Pryor and Pascoe, P.C. in 2018.
 He is a graduate of the University of Colorado with a B.A. and the Notre Dame Law School. Mr.
 Daugherty was admitted to the Colorado bar in 2008. Mr. Dougherty has considerable experience
 in commercial litigation.




 2940881.1
